             Case 2:20-cr-00047-NJK Document 16 Filed 06/05/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,
                                                              Case No.: 2:20-cr-00047-NJK
12          Plaintiff(s),
                                                                        ORDER
13   v.
14   BRUCE PATTERSON,
15          Defendant(s).
16         This case was set for a calendar call on June 9, 2020, and a trial on June 15, 2020. Docket
17 No. 9. The parties have now consented to trial before the undersigned. Docket No. 15. The
18 calendar call is VACATED and the trial is ADVANCED to 9:00 a.m. on June 10, 2020. The trial
19 will be held in Courtroom 4B. Trial briefs must be filed by noon on June 9, 2020.
20         IT IS SO ORDERED.
21         Dated: June 5, 2020
22                                                              ______________________________
                                                                Nancy J. Koppe
23                                                              United States Magistrate Judge
24
25
26
27
28

                                                    1
